Case 1:11-md-02296-DLC Document 8117 Filed 07/17/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

limd2296 (DLC)
1l2cv2652 (PLC)

 

 

JUDGMENT
In re: Tribune Company Fraudulent
Conveyance Litigation
i
USDC SDNY r
DOCUMENT

ELECTRONICALLY FILED |
DOC #: |

ee we eee ee ee ee ee ee ee ee x
DATE FILED: 7 /) 7/17 |

DENISE COTE, District Judge:

 

 

 

On June 4, 2019, the Trustee and the Settling Defendants
moved for entry of a proposed Bar Order. On July 12, 2019,
after all objections were resolved, the Court entered a Revised
Bar Order [ECF no. 8109]. There being no just reason for delay,
it is hereby

ORDERED, ADJUDGED, AND DECREED that the July 12 Revised Bar
Order is a final judgment. The Clerk of Court shall enter
judgment pursuant to Federal Rule of Civil Procedure 54(b).

Dated: New York, New York
July 17, 2019

Mecie Nc

VIDENISE COTE
United States District Judge

 
